Citation Nr: 0614730	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04- 23 457	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement for an increased rating of the service connected 
residuals of contusion and abrasion, depressed scar, right 
anterior mid-thigh, currently evaluated at 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to April 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 RO decision that continued the 
veteran's evaluation of service connected residuals of 
contusion and abrasion, depressed scar, right anterior mid-
thigh at a 0 percent rating.


FINDINGS OF FACT

The service connected residuals of contusion and abrasion of 
the right thigh consist of a one inch long healed scar that 
is mildly indurated, but is not painful, or tender.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of 
contusion and abrasion, depressed scar, right anterior mid-
thigh have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.7, 
4.71a, 4.118, including Diagnostic Code 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated April 2002, the RO informed the veteran of 
the medical and other evidence needed to substantiate his 
claims and what medical or other evidence he was responsible 
for obtaining.  VA also identified which evidence it was 
responsible for obtaining.  

In this letter and in an additional letter of April 2003, the 
RO provided further notification by requesting that "if any 
additional evidence becomes available" to send information 
about the evidence or the evidence itself to the RO.  This 
notice served to tell him to submit relevant evidence in his 
possession.  38 C.F.R. § 3.159.  The veteran was given the 
opportunity to respond.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran has established service 
connection, thus the first three elements of Dingess notice 
are satisfied.  As just discussed, he has also received 
notice about the evidence needed to establish a rating.  He 
has not received notice regarding an effective date.  Since 
the claim is being denied, no effective date is being set.  
He is, therefore, not prejudiced by the absence of notice on 
that element.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

The RO obtained treatment records identified by the veteran's 
representative, and provided him with necessary examinations.  
The duty-to-assist requirements of the VCAA have been met.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").  See also Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.  

The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  A request for an 
increased rating must be viewed in light of the entire 
relevant medical history.  See 38 C.F.R. 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

The Board has considered the veteran's service medical 
records, VA outpatient treatment records, and VA examination 
reports.  This included a VA examination in October 2004 to 
evaluate his current disability.  

In October 2004 the veteran attended an Informal Conference 
with a decision review officer in lieu of a hearing.  

The veteran's service medical records indicate that he 
experienced an abrasion and contusion of the right thigh in 
October 1965, when he fell into a narrow trench.  He was 
placed on bed rest, and in November 1965 was noted to be 
completely asymptomatic having a full range of motion of the 
right hip and right knee.  On discharge examination which 
stated that the veteran was asymptomatic at discharge with a 
five by four centimeter depressed area of the mid anterior 
right thigh.

In September 1998, the veteran was granted service connection 
for residuals of contusion and abrasion, depressed scar, 
right anterior mid-thigh, evaluated as noncompensable.  

An examination in July 2002 indicated that the veteran's 
right thigh revealed a one inch scar which produced minimal 
indentation of the skin.  There was partial loss of 
subcutaneous tissue but no tenderness on palpation.  

In October 2004, the veteran underwent a VA examination to 
evaluate his disability.  The veteran indicated that he 
experienced pain and weakness in his right thigh.  

The examination noted that the veteran's right thigh had a 
one and a quarter inch by one-half inch very faint scar.  
However, the area was not tender.  The appearance of the 
right thigh showed some atrophy, but no other abnormalities.  
The thigh abrasion was described as healed.

The veteran's hip motion in flexion was 125 degrees right and 
135 degrees left while his abduction was 35 degrees right and 
35 degrees left.  It was noted that there was some pain in 
the right thigh at the end range of motion of the right hip 
in flexion only.

The examination also noted that both of the veteran's knees 
had motion from lack of 5 degrees full extension to 135 
degrees of flexion.  There was however, mild discomfort in 
the anterior right thigh at maximum flexion of the right 
knee.  

X-rays were interpreted as showing mild arthritis of the 
right thigh.

The veteran was diagnosed with a healed contusion and 
abrasion of his right thigh as well as atrophy of his right 
thigh due to an undetermined cause.  The examiner was unable 
to connect the atrophy to the service connected injury the 
veteran suffered while on active duty.  He also determined 
that the veteran's contusion and abrasion promptly healed and 
did not interfere with any function.

The veteran's disability has been evaluated as noncompensable 
under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 
7805.  That code provides for rating scars on the basis of 
limitation of function of the part affected.

The Board notes that the rating codes for scars changed 
during the course of the veteran's appeal, effective from 
August 30, 2002.  However, the provisions of Diagnostic Code 
7805, were essentially unchanged.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002 & 2005).

Under the former provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7803, a maximum 10 percent rating was provided for scars 
that were poorly nourished with repeated ulceration.  There 
have been no reports of such symptoms in the veteran's scar, 
and the most recent examination describes his wound as 
healed.

The former provisions of 38 C.F.R. § 4.118, Diagnostic Code 
7804 provided a maximum 10 percent rating for superficial 
scars that were tender and painful on objective 
demonstration.  The veteran's scar was found not to be tender 
and pain has not been reported.

The new criteria for rating scars include provisions that 
provide a compensable rating for scars that are deep or that 
cause limited motion, but the scar must exceed an area of 6 
square inches (39 square centimeters).  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  The veteran's scar is one inch long.  
Since its longest dimension is one inch, it is much less than 
6 square inches.  

The new version of 38 C.F.R. § 4.118, Diagnostic code 7802, 
provides a compensable rating for superficial scars that do 
not cause limitation of motion, but the scar must be more 
than 144 square inches (929 square centimeters).  This code, 
thus, does not provide a means to evaluate the veteran's scar 
as compensable.

The new versions of Diagnostic Codes 7803 and 7804, provide 
compensable ratings for scars that are superficial and 
unstable, or superficial and painful on examination.  An 
unstable scar is one that is frequently uncovered.  As 
previously noted the veteran's scar was not painful on 
examination.  It is not unstable inasmuch as there have been 
no reports that it was uncovered at any time since service 
and it has been described as healed.

Under Diagnostic Code 5252, pertaining to the hip and thigh, 
a 10 percent rating is assignable when the thigh limitation 
of flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252. 

Also, under Diagnostic Code 5253, pertaining to the hip and 
thigh, a 10 percent rating is assignable when the impairment 
of the thigh has a limitation of abduction of, motion lost 
beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Other diagnostic codes provide criteria for rating arthritis 
and disabilities of the knee.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5256-5261 (2005).

On the VA examination of October 2004, the examiner noted 
orthopedic disability in the right hip and knee, but 
concluded that this disability was unrelated to the service 
connected contusion and abrasion.  There is no competent 
opinion to the contrary.  Accordingly, it would not be proper 
to rate the veteran's disability on the basis of orthopedic 
manifestations.  38 C.F.R. § 4.25 (2005).

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case the veteran has 
reported that his work is limited by the orthopedic symptoms 
in the right lower extremity, but these manifestations are 
not service connected.  There is no evidence that the scar 
causes marked interference with employment.  The veteran's 
disability has not required any periods of recent 
hospitalization.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 0 percent, 
there is no reasonable doubt to resolve in the veteran's 
favor, and the appeal is denied. 


ORDER

Entitlement to an increased rating for residuals of contusion 
and abrasion, depressed scar, right anterior mid-thigh, 
currently evaluated as 0 percent disabling, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


